                  Case 21-50317-JTD              Doc 64       Filed 08/13/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    CL H WINDDOWN LLC, et al.,1                               Case No. 21-10527 (JTD)
                                                              Jointly Administered
                                     Debtors.
                                                              Ref. Docket No. 771
    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited                         Adv. Proc. No. 21-50317 (JTD)
    liability company,

                                     Plaintiffs,
    v.

    CL H WINDDOWN LLC f/k/a CARBONLITE
    HOLDINGS LLC, a Delaware limited liability                Ref. Adv. Docket No. 60
    company, et al.,

                                     Defendants.


          CERTIFICATION OF NO OBJECTION REGARDING DEBTORS’ MOTION
              PURSUANT TO BANKRUPTCY RULE 9019 FOR APPROVAL OF
         SETTLEMENT AGREEMENT AND RELEASE WITH BAHRAM NOUR-OMID
             AND LEARNICON LLC RESOLVING ADVERSARY PROCEEDING

                  The undersigned hereby certifies that:

                  1.         On July 28, 2021, the above-captioned debtors and debtors in possession

(the “Debtors”) filed the Debtors' Motion Pursuant to Bankruptcy Rule 9019 for Approval of

Settlement Agreement and Release with Bahram Nour-Omid and Learnicon LLC Resolving

Adversary Proceeding [Docket No. 771, Adv. Docket No. 60] (the “Motion”) with the United

States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CL H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown
LLC (5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL
Sub Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown
LLC (9948).


DOCS_DE:235666.1 13044/001
                  Case 21-50317-JTD            Doc 64     Filed 08/13/21    Page 2 of 2




                 2.          Pursuant to the notice of Motion, responses were due to be filed on, or

prior to, August 11, 2021, at 4:00 p.m. (ET) (the “Objection Deadline”). The Debtors extended

the Objection Deadline for the Official Committee of Unsecured Creditors (the “Committee”) to

August 13, 2021 at 5:00 p.m. (ET).

                 3.          The undersigned certifies that the Bankruptcy Court’s docket has been

reviewed in this case and no answer, objection or other responsive pleading to the Motion

appears thereon. The Committee notified the Debtors prior to the Objection Deadline that they

had no objection to the Motion.

                 4.          Accordingly, the Debtors respectfully request entry of the proposed order

attached hereto as Exhibit 1 at the Bankruptcy Court’s convenience.


Dated: August 13, 2021                             PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ James E. O’Neill
                                                   Richard M. Pachulski (CA Bar No. 90073)
                                                   Gabriel I. Glazer (CA Bar No. 246384)
                                                   James E. O'Neill (DE Bar No. 4042)
                                                   Steven W. Golden (NY Bar No. 5374152)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899 (Courier 19801)
                                                   Tel: (302) 652-4100
                                                   Fax: (302) 652-4400
                                                   Email: rpachulski@pszjlaw.com
                                                          gglazer@pszjlaw.com
                                                          joneill@pszjlaw.com
                                                          sgolden@pszjlaw.com

                                                   Attorneys for Debtors and Debtors in Possession




DOCS_DE:235666.1 13044/001                            2
